***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
LUONGO CONSTRUCTION & DEVELOPMENT, LLC v. MACFARLANE—
                CONCURRENCE AND DISSENT

   FLYNN, J., concurring in part and dissenting in part. I
concur with the majority in affirming all of the judgment
with the exception of the award of $150,000 in punitive
damages against both counterclaim defendants, which
the trial court found justified by the counterclaim defen-
dants’ reckless conduct. A person acts recklessly with
respect to a result when he is aware of and consciously
disregards a substantial and unjustifiable risk that such
a result will occur. Ulbrich v. Groth, 310 Conn 375, 447,
78 A.3d 76 (2013). The purpose of an award of punitive
damages is to deter a defendant and others from similar
conduct, without financially destroying the defendant.
Id., 454. The trial court has wide discretion in determin-
ing whether to award punitive damages and in determin-
ing their amount. However, the record does not support
a finding that the counterclaim defendants Luongo Con-
struction and Development LLC or Michael Luongo indi-
vidually were aware that a substantial risk existed that
the unsatisfactory results of construction and losses to
the counterclaimant, James MacFarlane, would occur
as a result of the manner of construction and the LLC’s
incomplete compliance with General Statutes § 20-
417d. Accordingly, I would reverse that part of the judg-
ment awarding $150,000 in punitive damages.